Exhibit 10.2

 

consulting AGREEMENT

 

--------------------------------------------------------------------------------

 

This Consulting Agreement (the “Agreement”) dated June 20, 2019, is between PIN
TAI (“Consultant”) and CATHAY GENERAL BANCORP, a Delaware corporation (the
“Company”), CATHAY BANK, a California corporation and wholly-owned subsidiary of
the Company (the “Bank” and together with the Company, “Cathay”) (collectively,
the “Parties”).

 

For the Parties’ mutual benefit, Cathay would like to engage the services of
Consultant, and Consultant would like to provide consulting services to Cathay
on the terms set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
in this agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Cathay and Consultant agree as
follows:

 

1.

TERM OF AGREEMENT

 

Subject to Consultant remaining employed by Cathay through September 30, 2020,
this Agreement will become effective on October 1, 2020 and will be for a term
of one year, unless terminated earlier as set forth below (“Term”). If, for any
reason, Consultant is not employed by Cathay on September 30, 2020, this
Agreement will not take effect and Consultant will not be entitled to receive
any amounts otherwise payable hereunder.

 

2.

Consultant’s Services

 

a.     Services. Consultant agrees to advise and consult with Cathay as
requested by the Chief Executive Officer of Cathay from time to time during the
Term (“Services”).

 

b.     Conflicts; Competition. Consultant may not perform services for any other
financial institutions without the prior written permission of Cathay. In
addition, during the Term, Consultant shall not solicit or induce any Cathay
customer to stop or reduce its business with Cathay and shall not provide
services as a consultant, employee, owner, advisor, or in any other capacity to
any person or entity that competes, directly or indirectly, with the business of
Cathay, including, but not limited to (i) soliciting or inducing any Cathay
customers to do business with another financial institution; or (ii) providing
services to or entering into employment with another financial institution
without the express written permission of Cathay.

 

3.

Fees

 

Cathay shall pay Consultant a fee of up to Two Hundred Ninety Six Thousand Five
Hundred Twelve Dollars ($296,512.00) as follows: Provided that Consultant is in
compliance with his obligations under this Agreement and the Agreement has not
been earlier terminated, Cathay shall pay Consultant One Hundred Forty Eight
Thousand Two Hundred Fifty Six Dollars ($148,256.00) on March 31, 2021. Provided
that (i) Consultant is in compliance with his obligations under this Agreement,
(ii) the Agreement has not been earlier terminated, and (iii) Consultant signs
and does not revoke the Release as described in Section 13, Cathay shall pay
Consultant an additional One Hundred Forty Eight Thousand Two Hundred Fifty Six
Dollars ($148,256.00) in October 2021. Cathay shall also reimburse Consultant
for reasonable expenses, pre-authorized in writing by the Chief Executive
Officer, incurred in the course of providing the Services. Consultant shall be
responsible for all other expenses incurred in connection with the performance
of the Services.

 

1

--------------------------------------------------------------------------------

 

 

4.

TERMINATION

 

a.     Default or Breach. If either Party defaults in the performance of this
Agreement or materially breaches any of its provisions, the non-breaching Party
may terminate this Agreement by giving written notification to the breaching
Party. Termination will be effective five (5) days after written notification is
provided by the non-breaching party to the party in breach if the breach is not
cured. For purposes of this section, material breach of this Agreement includes,
but is not be limited to the following: (i) failure of Consultant to provide the
Services; (ii) failure of Cathay to pay for Consultant’s Services within forty
five (45) days after receipt of Consultant’s written demand for payment in
accordance with the notice provisions set forth below; or (iii) failure of
Consultant to comply with Section 8 regarding Confidential Information, Section
2(b) regarding conflicts of interest and competition, and Section 10 regarding
Non-Solicitation. For the avoidance of doubt, the failure of this Agreement to
take effect as a result of Consultant not being employed by Cathay on September
30, 2020 will in no event constitute a default or breach by Cathay, regardless
of the circumstances of Consultant’s termination from such employment.

 

b.     Other Grounds. This Agreement terminates automatically on the occurrence
of any of the following events: (i) the end of the Term; or (ii) death or
dissolution, as applicable, of either Party.

 

c.     Parties’ Obligations upon Termination. In the case of a default or breach
by Consultant as described in Section 4(a) or upon the expiration of the Term,
Cathay shall pay Consultant any fees that are due and payable on the date of
termination. Thereafter, Cathay’s obligations hereunder shall cease. Consultant
acknowledges and agrees that all Cathay property, Confidential Information (as
defined below) and equipment shall be promptly returned upon termination of the
Term as set forth in Section 8(b). In the case of a default or breach by Cathay
as described in Section 4(a), Cathay will remain obligated to provide Consultant
with the consideration provided for in this Agreement, subject to the terms and
conditions set forth in this Agreement, including the terms and conditions set
forth in Section 13.

 

5.

Notices

 

All notices, requests, demands and other communications in connection with this
Agreement shall be made in writing and shall be deemed to have been given when
delivered by hand or two (2) business days after mailing at any general or
branch United States Post Office, by registered or certified mail postage
prepaid, addressed as follows, or to such other address as shall have been
designated in writing by the addressee:

 

 

Cathay’s Notice Address:

Cathay General Bancorp

9650 Flair Drive, 8th Floor

El Monte, California 91731

Attn: General Counsel

Consultant’s Notice Address

______________________________

 

______________________________

 

2

--------------------------------------------------------------------------------

 

 

6.

Relationship of the Parties and Consultant’s covenants

 

a.     Independent Contractor Status; No Employee Benefits. Consultant shall be
an independent contractor. Consultant does not have, nor shall Consultant hold
himself out as having, any authority to create any contract or obligation,
express or implied, which is binding upon Cathay. Consultant agrees that he will
not at any time, before any court, tribunal, administrative body or governmental
agency or authority, assert or attempt to assert an employment relationship with
Cathay Except for any benefits earned by Consultant during his tenure as an
employee of Cathay that survived the termination of that employment as set forth
in the Employment Agreement, Consultant shall not be entitled to any benefits
accorded to Cathay’s employees, including workers’ compensation, disability
insurance, retirement plans, or vacation or sick pay. Consultant agrees he will
not apply for any government-sponsored benefits that are intended to apply to
employees. Consultant shall be solely responsible for all tax returns and
payments required to be filed with or made to any governmental agency or
authority with respect to Consultant’s performance of the Services and receipt
of fees under this Agreement. Consultant hereby agrees to indemnify, hold
harmless and defend Cathay against any and all such liability, taxes or
contributions, including, without limitation, any penalties, interest, or other
amounts assessed against Cathay related to the payments made hereunder.

 

b.     Compliance with Laws. Consultant shall comply with all applicable laws in
connection with or related to the performance of the Services.

 

7.

Defense and IndemnitY

 

a.     Indemnification of Cathay by Consultant. Consultant agrees to indemnify,
defend, and hold harmless Cathay, and Cathay’s officers, directors, employees
and shareholders, from and against any and all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries, and deficiencies,
including interest, penalties, and reasonable attorney fees and costs
(collectively, “Claims”), that Cathay may incur or suffer that result from, or
are related to, any breach or failure of Consultant to perform any of the
covenants, representations, warranties, and agreements in this Agreement.

 

3

--------------------------------------------------------------------------------

 

 

b.     Indemnification of Consultant by Cathay. Cathay agrees to indemnify,
defend, and hold harmless Consultant from and against any and all Claims that
Consultant may incur or suffer arising from the performance of the Services,
except to the extent arising from Consultant’s gross negligence, reckless or
willful misconduct, or breach or failure to perform any of the covenants,
representations, warranties, and agreements in this Agreement.

 

8.

NON-DISCLOSURE OF CONFIDENTIAL Information

 

a.     Confidential Information Defined. Consultant acknowledges that Cathay and
its affiliates may disclose Confidential Information to Consultant during the
Term to enable him to perform the Services. Consultant agrees that, except as
required by law, regulatory directive, or judicial order, he will not, without
the prior written consent of Cathay, during the Term or at any time thereafter,
disclose or permit to be disclosed to any third party by any method whatsoever
any Confidential Information of Cathay or any of its affiliates. For purposes of
this Agreement, “Confidential Information” shall include, but not be limited to,
any and all trade secrets, records, notes, memoranda, data, ideas, processes,
methods, techniques, systems, formulas, patents, models, devices, programs,
computer software, writings, research, personnel information, customer
information, or financial information of Cathay or any of its affiliates, plans,
or any other information of whatever nature in the possession or control of
Cathay which has not been published or disclosed to the general public (other
than by acts of Consultant or his agents in violation of this Agreement), or
which gives to Cathay or any of its affiliates an opportunity to obtain an
advantage over competitors who do not know of or use it.

 

b.     Return of Property. Upon termination of the Term for any reason,
Consultant shall be obligated to promptly return to Cathay—and not retain any
copies of—all Cathay property, including, without limitation, all documents and
data in whatever form maintained, Confidential Information, computer hardware or
software, files, papers, memoranda, correspondence, client lists, employee
information, financial records and information, credit cards, keys, access
cards, tape recordings, pictures and any other items of any nature which were or
are the property of Cathay.

 

9.

Non-Solicitation of Employees

 

During the Term, Consultant shall not, directly or indirectly solicit, recruit,
induce, or encourage any person who is an employee of Cathay to terminate his or
her employment with Cathay or to become an employee of any organization with
which Consultant may become affiliated, or cause or influence any organization
with which Consultant may become affiliated to do the same; provided, however,
that nothing in this Section 9 shall prohibit Consultant or any organization
with which Consultant may become affiliated from engaging in any general
solicitation not targeted at any employee of Cathay, including any non-directed
executive searches or placing general advertisements for employees in newspapers
or other media of general circulation.

 

4

--------------------------------------------------------------------------------

 

 

10.

ENFORCEMENT

 

Consultant acknowledges that a breach of his covenants and agreements contained
in Sections 2(b), 8 or 9 would cause irreparable damage to Cathay and its
subsidiaries and affiliates, the exact amount of which would be difficult to
ascertain, and that the remedies at law for any such breach or threatened breach
would be inadequate. Accordingly, Consultant agrees that if he breaches or
threatens to breach any of the covenants or agreements contained in this
Sections 2(b), 8 or 9, then in addition to any other remedy which may be
available at law or in equity, Cathay and its subsidiaries and affiliates shall
be entitled to institute and prosecute proceedings in any court of competent
jurisdiction for specific performance and injunctive and other equitable relief
to prevent the breach or any threatened breach thereof without bond or other
security or a showing of irreparable harm or lack of an adequate remedy at law.

 

11.

dispute resolution/arbitration

 

(a)     Arbitrable Claims.

 

(i)     To the fullest extent permitted by law, and except as otherwise provided
in this Agreement, any and all claims or controversies between Consultant and
Cathay (or between Consultant and any present or former officer, director,
agent, or employee of Cathay or any parent, subsidiary, or other entity
affiliated with Cathay) relating in any manner to this Consulting Agreement or
the termination of the Consulting Agreement or Consultant’s consultancy shall be
resolved by final and binding arbitration (“Arbitrable Claims”).

 

(ii)     Arbitrable Claims shall include, but not be limited to, contract
claims, tort claims, statutory claims and regulatory claims based on any
federal, state, or local law, statute, or regulation, including but not limited
to any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the Fair
Labor Standards Act, the Family and Medical Leave Act, the California Fair
Employment and Housing Act, and the California Labor Code and orders of the
Industrial Welfare Commission. .

 

(iii)     Arbitration shall be final and binding upon the parties and shall be
the exclusive remedy for all Arbitrable Claims.

 

(iv)     Notwithstanding the foregoing, Arbitrable Claims shall not include
claims precluded by law from agreements for pre-dispute arbitration (“Excluded
Claims”), and nothing herein shall prevent Consultant or Cathay from seeking
provisional relief pursuant to California Code of Civil Procedure section
1281.8, including injunctive relief, in a court of competent jurisdiction as set
forth in Section 12(c).

 

5

--------------------------------------------------------------------------------

 

 

(b)     Arbitration Procedure.

 

(i)     Except as specifically provided in this Section, any arbitration
proceeding shall be conducted in accordance with the then current JAMS
Comprehensive Arbitration Rules and Procedures (the “Arbitration Rules”) to the
extent not inconsistent with this Section. The Arbitration Rules are available
for review at http://www.jamsadr.com/rules-comprehensive-arbitration/.

 

(ii)     Arbitration shall be initiated by the aggrieved party giving all other
party written notice as described in this paragraph (“Notice of Dispute”).
Written notice of a claim by Consultant shall be mailed by certified or
registered mail, return receipt requested, to Cathay General Bancorp, Attn:
General Counsel at 9650 Flair Drive, 8th Floor, El Monte, California 91731.
Written notice of a claim by Cathay shall be mailed to the notice address of the
Consultant. The Notice of Dispute shall identify and describe the nature of all
claims asserted, the facts upon which such claims are based, and the relief
sought.

 

(c)     Arbitrator Selection and Authority.

 

(i)     A neutral and impartial arbitrator shall be chosen by mutual agreement
of the parties; however, if the parties are unable to agree upon an arbitrator
within sixty (60) days after date of the Notice of Dispute, then a neutral and
impartial arbitrator shall be appointed in accordance with the Arbitration
Rules. The arbitrator shall have exclusive authority to resolve all Arbitrable
Claims, except that a court and not the arbitrator shall determine arbitrability
and whether all or any part of this Agreement is void or unenforceable. The
arbitrator’s authority shall include the authority to rule on a motion to
dismiss and/or summary judgment by either party, and the arbitrator shall apply
the standards governing such motions under the Federal Rules of Civil Procedure.
The arbitrator shall prepare a written decision containing the essential
findings and conclusions on which any decision or award is based. The arbitrator
shall apply the same substantive law, with the same statutes of limitations and
same individual remedies, that would apply if the claims were brought in a court
of law.

 

(ii)     The arbitrator shall also have the authority to award costs to the
prevailing party as provided by applicable law to the same extent as a court.
Otherwise, each party shall pay its own costs and attorney’s fees.

 

(iii)     The arbitrator shall not have the authority to adjudicate class,
collective, or representative claims (including without limitation claims under
the California Private Attorneys General Act on behalf of any person other than
Consultant individually), to award any class, collective, or other
representative relief on behalf of any person other than Consultant, or, without
all parties’ consent, to consolidate the claims of two or more individuals, or
otherwise preside over any form of a class, collective, or other representative
proceeding.

 

6

--------------------------------------------------------------------------------

 

 

(d)     Actions to Compel Arbitration or Enforce Award. Either Consultant or
Cathay may bring an action in court to compel arbitration under this Agreement
and to enforce an arbitration award. Otherwise, neither party shall initiate or
prosecute any lawsuit in any way related to any Arbitrable Claim.

 

(e)     Location of Arbitration. All arbitration hearings under this Agreement
shall be conducted in Los Angeles County, California, unless otherwise agreed by
the parties.

 

(f)     Waiver of Jury Trial. The Parties understand and agree that by entering
into this Agreement, they are each waiving the right to a trial by jury.

 

(g)     Waiver of Class, Representative, and Collective Claims. To the fullest
extent permitted by law, Consultant and Cathay each waives any right either may
have to bring any class, collective, or representative action against the other
party, whether in arbitration, in court, or otherwise, or to participate as a
member of any class or collective action against the other party (“Waived
Claims”).

 

(h)     Bifurcation and Stay. If a court or an arbitrator determines in any
proceeding between the Parties that any such claims cannot be waived, then the
non-waivable claims shall be adjudicated in court or such other forum as
provided by law and not in arbitration.

 

(i)     Applicable Law. This arbitration provision shall be governed by the
Federal Arbitration Act and, to the extent permitted by such Act, the laws of
the State of California. In the event either party asserts against the other
party in a judicial forum both Arbitrable Claims and also Excluded Claims and/or
Waived Claims, then such claims shall be bifurcated as follows: (a) Arbitrable
Claims shall be subject to arbitration and (b) all Excluded Claims and any
Waived Claims that a court or arbitrator in any proceeding between the Parties
determines cannot lawfully be waived shall be adjudicated in court or such other
forum as provided by law and not in arbitration. To the extent permitted by law,
all such claims to be adjudicated outside of arbitration shall be stayed for the
duration of the arbitration proceedings.

 

12.

miscellaneous provisions

 

a.     Assignment; Entire Agreement; Amendments; Waivers. Consultant agrees that
he will render the Services and will not assign, delegate or transfer the
responsibility of providing such Services to Cathay pursuant to this Agreement.
Cathay may assign or otherwise transfer this Agreement to its affiliates,
subsidiaries or other successors to all or substantially all assets of Cathay.
This Agreement constitutes the complete and exclusive statement of its terms and
no extrinsic evidence whatsoever may be introduced involving this Agreement.
This Agreement supersedes all prior agreements and may not be contradicted by
evidence of any prior or contemporaneous agreement, except as expressly set
forth in this Agreement. This Agreement shall not be amended or modified in any
way except by an instrument in writing executed by the Parties.

 

7

--------------------------------------------------------------------------------

 

 

b.     Severability; Enforcement. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held by an
arbitrator or a court of competent jurisdiction to be invalid, unenforceable, or
void, the remainder of this Agreement and such provisions as applied to other
persons, places, and circumstances shall remain in full force and effect, and
such provision shall be enforced to fullest extent consistent with applicable
law. Except as otherwise provided, the validity, interpretation, enforceability,
and performance of this Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

c.     Jurisdiction and Venue. In connection with any dispute between the
Parties that is not subject to arbitration, each of the Parties irrevocably
submits to the exclusive jurisdiction of any federal or state court located in
the State of California, County of Los Angeles, and each of the Parties agrees
that any such action must be commenced only in a federal or state court located
in the State of California, County of Los Angeles. The Parties irrevocably waive
any objection which he or it may now or hereafter have to the laying of the
venue of any such suit, action, or proceeding brought in such a court and any
claim that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum. The Parties irrevocably consent to the service
of process in any such suit, action or proceeding by sending the same by
certified mail, return receipt requested, or by recognized overnight courier
service, to the notice address of such party.

 

13.

general release of claims

 

In consideration of valuable consideration to which Consultant is not otherwise
entitled, including without limitation, Cathay’s promises set forth in this
Agreement, the sufficiency of which Consultant acknowledges, Consultant agrees
that on or after the last day of the Term as prescribed by Cathay, Consultant
will execute a general release of claims in form and substance satisfactory to
Cathay (the “Release”). Consultant acknowledges that his right to the second
payment of One Hundred Forty Eight Thousand Two Hundred Fifty Six Dollars
($148,256.00) referenced in Section 3 is expressly conditioned upon this
Agreement not being terminated prior to the end of the Term by either party
(except for a termination due to Cathay’s breach or default) and upon
Consultant’s execution and non-revocation of the Release.

 

14.

Acknowledgement

 

The Parties acknowledge that: (i) they have each had the opportunity to consult
with independent counsel of their own choice concerning this Agreement and have
done so to the extent they deem necessary, and (ii) they each have read and
understand the Agreement, are fully aware of its legal effect, and have entered
into it voluntarily and freely based on their own judgment and not on any
promises or representations other than those contained in the Agreement.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------

 

 

The Parties have duly executed this Agreement as of the date first written
above.

 

CATHAY GENERAL BANCORP

 

By:      /s/ Dunson K. Cheng                
Name:  Dunson K. Cheng
Title:  Executive Chairman
 

 

CATHAY BANK


By:      /s/ Dunson K. Cheng                 
Name:  Dunson K. Cheng
Title:  Executive Chairman

 

CONSULTANT



By:     /s/ Pin Tai                                     

         Pin Tai  

 

 

 

9